UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1716


ROY RIPPEON,

                Plaintiff - Appellant,

          v.

FREDERICK COUNTY BOARD OF EDUCATION; LINDA D. BURGEE,
individually and in her official capacity as Superintendent
of Frederick County Public Schools; ROBERT R. HAGANS,
individually and in his official capacity as Senior Human
Resources Manager of Frederick County Public Schools; ROBERT
JOHNSON, individually and in his official capacity as
Supervisor of Maintenance and Operations of Frederick County
Public Schools; ROBERT E. WILKINSON, individually and in his
official capacity as Director of Maintenance and Operations
of Frederick County Public Schools,

                Defendants - Appellees,

          and

CHRISTINE A. JACOBS, individually and in her official
capacity as Administrative Secretary of the Human Resources
Department of Frederick County Public Schools,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:10-cv-01225-WMN)


Submitted:   December 30, 2011             Decided:   February 2, 2012


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Jason Ostendorf, LAW OFFICE OF JASON OSTENDORF LLC, Baltimore,
Maryland, for Appellant.    Cynthia L. Maskol, WILSON, ELSER,
MOSKOWITZ, EDELMAN & DICKER LLP, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Roy Rippeon appeals the district court’s order denying

relief    on    his   42    U.S.C.   § 1983    (2006)     complaint.     We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                  Rippeon

v. Frederick Cnty. Bd. of Educ., No. 1:10-cv-01225-WMN (D. Md.

June 16, 2011).            We dispense with oral argument because the

facts    and    legal   contentions      are   adequately    presented    in    the

materials      before      the   court   and   argument    would   not   aid    the

decisional process.



                                                                         AFFIRMED




                                          3